                   So Ordered.

Dated: December 17th, 2019


    1

    2

    3

    4

    5

    6

    7

    8
                                 UNITED STATES BANKRUPTCY COURT
    9                            EASTERN DISTRICT OF WASHINGTON
   10    In re. . .
   11                                                        Jointly Administered Under:
         METROPOLITAN MORTGAGE &                             No. 04-00757-FPC11
   12    SECURITIES CO., INC.,                               Chapter 11
   13
                                                             FINDINGS OF FACT AND
   14                          Debtor.                       CONCLUSIONS OF LAW RE:
   15    In re. . .                                          ORDER AUTHORIZING SALE OF
                                                             RECEIVABLES PORTFOLIOS,
   16    SUMMIT SECURITIES, INC.,                            APPROVING RECEIVABLES
   17
                                                             PURCHASE AGREEMENT, AND
                                                             GRANTING RELATED RELIEF
   18                          Debtor.
   19
                   THIS MATTER having come on regularly for hearing upon the Motion filed
   20

   21
         October 28, 2019 [Dkt. No. 14600] (the “Motion”), of Metropolitan Mortgage &

   22    Securities Co., Inc. (“Metropolitan”), the Metropolitan Creditors’ Trust (the
   23
         “Metropolitan Trust”), Summit Securities, Inc. (“Summit”), and the Summit Creditors’
   24
         Trust (the “Summit Trust,” and together with the Metropolitan Trust, the “Trusts”), by
   25

                                                                      DAVIDSON BACKMAN MEDEIROS
                                                                                ATTORNEYS AT LAW
                                                                          A PROFESSIONAL LIMITED LIABILITY COMPANY
         Page 1
                                                                       1550 BANK OF AMERICA FINANCIAL CENTER
         Findings of Fact and Conclusions of                                 601 WEST RIVERSIDE AVENUE
         Law re: Sale of Receivables Portfolios                             SPOKANE, WASHINGTON 99201
         Metro\Pleadings.cn                                                   FACSIMILE: (509) 623-1660
                                                                                   (509) 624-4600
        04-00757-FPC11        Doc 14612     Filed 12/18/19    Entered 12/18/19 10:54:15                Pg 1 of 10
 1   and through their counsel, for an Order Authorizing Sale Of Receivables Portfolios,
 2
     Approving Receivables Purchase Agreement, And Granting Related Relief (the “Sale
 3
     Order”), authorizing and approving the sale by the Trusts of certain portfolios of
 4

 5   Receivables 1 and related assets entitling the Trusts to certain payments (as defined in the
 6
     Receivables Purchase Agreement and whether owned by the Metropolitan Trust, the
 7
     Summit Trust, or jointly by the Trusts) to Strike Investments, Inc., a Delaware
 8

 9   corporation, and its successors and assigns (“Purchaser”), with such sale to be in
10   accordance with the terms and conditions of the Receivables Purchase Agreement, dated
11
     as of September 30, 2019 (the “Purchase Agreement”), a true and correct copy of which
12

13   is attached to the supporting Declaration of Maggie Y. Lyons as Exhibit 1, providing for

14   the sale of the Metropolitan Portfolio, the Summit Portfolio, the Select Portfolio, and all
15
     Settlement documents, Settlement Purchase Documents, Receivable Documents, and
16
     other records and documents associated therewith, collectively referred to as the
17

18   “Portfolio Property,” to Purchaser pursuant to the Purchase Agreement, and the granting
19
     of certain related relief; and the Court having reviewed the Motion and the supporting
20
     1
21        All capitalized terms not otherwise defined herein shall have the meanings as defined
          in the Receivables Purchase Agreement. Certain of the terms of the Receivables
22
          Purchase Agreement are summarized herein. Reference is made to the Receivables
23        Purchase Agreement for a complete recitation of the terms of the proposed
          transaction. In the event of conflict between the terms as summarized herein and the
24        actual terms of the Receivables Purchase Agreement, the Receivables Purchase
25        Agreement will control.

                                                                 DAVIDSON BACKMAN MEDEIROS
                                                                          ATTORNEYS AT LAW
                                                                    A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 2
                                                                 1550 BANK OF AMERICA FINANCIAL CENTER
     Findings of Fact and Conclusions of                               601 WEST RIVERSIDE AVENUE
     Law re: Sale of Receivables Portfolios                           SPOKANE, WASHINGTON 99201
     Metro\Pleadings.cn                                                 FACSIMILE: (509) 623-1660
                                                                             (509) 624-4600
     04-00757-FPC11       Doc 14612     Filed 12/18/19   Entered 12/18/19 10:54:15               Pg 2 of 10
 1   Declaration of Maggie Y. Lyons, and having considered the statements of counsel; and
 2
     adequate and sufficient notice of the Motion, the Purchase Agreement, and all
 3
     transactions contemplated thereunder and in the Sale Order, having been given to those
 4

 5   parties in interest entitled to receive notice pursuant to the Standing Order Limiting
 6
     Notice In Jointly Administered Case entered herein on February 6, 2004 (the “Standing
 7
     Order”); and all interested parties having been afforded an opportunity to be heard with
 8

 9   respect to the Motion and all relief requested therein; and the Court having determined
10   that the legal and factual bases set forth in the Motion and supporting pleadings establish
11
     just cause for the relief granted herein; and the Court making the following findings of
12

13   fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

14   proceeding pursuant to Bankruptcy Rule 9014, with findings of fact to be construed as
15
     conclusions of law and conclusions of law to be construed as findings of fact when
16
     appropriate;
17

18             NOW THEREFORE, the Court making the following Findings of Fact:
19
               1.         This Court has jurisdiction over the Motion under 28 U.S.C. §§ 157 and
20
     1334, and this matter is a core proceeding under 28 U.S.C. § 157(b)(2)(A). Venue of
21

22   these cases and the Motion in this District is proper under 28 U.S.C. §§ 1408 and 1409.
23

24

25

                                                                   DAVIDSON BACKMAN MEDEIROS
                                                                             ATTORNEYS AT LAW
                                                                       A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 3
                                                                    1550 BANK OF AMERICA FINANCIAL CENTER
     Findings of Fact and Conclusions of                                  601 WEST RIVERSIDE AVENUE
     Law re: Sale of Receivables Portfolios                              SPOKANE, WASHINGTON 99201
     Metro\Pleadings.cn                                                    FACSIMILE: (509) 623-1660
                                                                                (509) 624-4600
     04-00757-FPC11           Doc 14612    Filed 12/18/19   Entered 12/18/19 10:54:15               Pg 3 of 10
 1             2.         The statutory predicates for the relief sought in the Motion are
 2
     Sections 105(a), 363, and 1146(c) of the Bankruptcy Code and Bankruptcy Rules 2002
 3
     and 6004.
 4

 5             3.         On February 4, 2004 (the “Petition Date”), Metropolitan and Summit filed
 6
     their respective petitions for relief pursuant to chapter 11 of the Bankruptcy Code.
 7
               4.         An Order Confirming The Third Amended Joint Reorganization Plan Of
 8

 9   Metropolitan Mortgage & Securities Co., Inc. And Summit Securities, Inc. was entered
10   on February 13, 2006, confirming the Third Amended Joint Plan of Reorganization (the
11
     “Plan”). Pursuant to the Plan, the Trusts were created to fulfill the rights and obligations
12

13   set forth pursuant to the Plan and the Trust Agreements by which they were created,

14   including the duty to use all commercially reasonable efforts to liquidate, sell, or
15
     otherwise dispose of, as the case may be, all of the Metropolitan Trust Assets and the
16
     Summit Trust Assets as soon as reasonably possible, subject always to the Plan
17

18   Administrator’s obligation to take all actions in her capacity as the Plan Administrator in
19
     a manner consistent with the best interests of the Beneficiaries, with the powers conferred
20
     upon her under the Trust Agreements and the Plan and in accordance with the terms and
21

22   provisions of the Trust Agreements and the Plan.
23             5.         As evidenced by the Certificate of Service filed with this Court: (i) due,
24
     proper, timely, adequate, and sufficient notice of the Motion, the proposed sale, and all
25

                                                                     DAVIDSON BACKMAN MEDEIROS
                                                                               ATTORNEYS AT LAW
                                                                         A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 4
                                                                      1550 BANK OF AMERICA FINANCIAL CENTER
     Findings of Fact and Conclusions of                                    601 WEST RIVERSIDE AVENUE
     Law re: Sale of Receivables Portfolios                                SPOKANE, WASHINGTON 99201
     Metro\Pleadings.cn                                                      FACSIMILE: (509) 623-1660
                                                                                  (509) 624-4600
     04-00757-FPC11            Doc 14612    Filed 12/18/19   Entered 12/18/19 10:54:15                Pg 4 of 10
 1   transactions contemplated thereby, has been provided in accordance with Bankruptcy
 2
     Code sections 102(1), 105(a), 363, and 1112(b) and Bankruptcy Rules 2002 and 6004 and
 3
     in compliance with the Purchase Agreement; (ii) such notice was good, sufficient, and
 4

 5   appropriate under the circumstances; and (iii) no other or further notice of the Motion, the
 6
     proposed sale, or the transactions contemplated thereby is or shall be required.
 7
               6.         A reasonable opportunity to object and be heard with respect to the Motion
 8

 9   and the relief requested therein has been afforded to all persons and entities set forth by
10   the Standing Order, and as required by the Purchase Agreement, including the Claimants,
11
     the Annuity Providers, and the Obligors.
12

13             7.         The Trusts and Purchaser executed the Purchase Agreement, dated as of

14   September 30, 2019, providing, among other things, for the sale of Portfolio Property.
15
     As of the date hereof, and before the sale contemplated by the Purchase Agreement, the
16
     Metropolitan Trust, the Summit Trust, or the Trusts jointly own the Portfolio Property.
17

18   Regardless of which Trust owns the Portfolio Property, the sale thereof, as provided
19
     herein and in the Purchase Agreement, is a valid and binding sale of such property.
20
               8.         The Purchase Agreement provides for a total sale price of $1,214,000.00
21

22   (the “Purchase Price”).
23             9.         On October 28, 2019, the Trusts filed the Motion and the supporting
24
     Declaration of Maggie Y. Lyons with a copy of the Purchase Agreement.
25

                                                                     DAVIDSON BACKMAN MEDEIROS
                                                                               ATTORNEYS AT LAW
                                                                         A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 5
                                                                      1550 BANK OF AMERICA FINANCIAL CENTER
     Findings of Fact and Conclusions of                                    601 WEST RIVERSIDE AVENUE
     Law re: Sale of Receivables Portfolios                                SPOKANE, WASHINGTON 99201
     Metro\Pleadings.cn                                                      FACSIMILE: (509) 623-1660
                                                                                  (509) 624-4600
     04-00757-FPC11            Doc 14612    Filed 12/18/19   Entered 12/18/19 10:54:15                Pg 5 of 10
 1             10.        The Trusts have determined that Purchaser’s offer contained in the
 2
     Purchase Agreement presents the best opportunity to realize the highest value for
 3
     Portfolio Property. The consideration provided by Purchaser pursuant to the Purchase
 4

 5   Agreement (i) is fair and reasonable, (ii) is the highest and best offer for the Portfolio
 6
     Property, and (iii) constitutes reasonably equivalent value and fair consideration under
 7
     the Bankruptcy Code and under the laws of the United States, any state, territory,
 8

 9   possession, or the District of Columbia.
10             11.        The Purchase Agreement was not entered into for the purpose of hindering,
11
     delaying, or defrauding creditors under the Bankruptcy Code and under the laws of the
12

13   United States, any state, territory, possession, or the District of Columbia.

14             12.        Purchaser is not an “insider” of either of the Trusts, as that term is defined
15
     in Bankruptcy Code section 101. Neither the Trusts nor Purchaser have engaged in any
16
     conduct that would cause or permit the Purchase Agreement to be avoided under
17

18   Bankruptcy Code section 363(n).
19
               13.        The Purchase Agreement and all of the transactions related thereto were
20
     negotiated and have been and are undertaken by the Trusts, Purchaser, and their
21

22   respective counsel and advisors at arm’s length, without collusion, and in good faith
23   within the meaning of section 363(m) of the Bankruptcy Code. As a result of the
24

25

                                                                        DAVIDSON BACKMAN MEDEIROS
                                                                                 ATTORNEYS AT LAW
                                                                           A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 6
                                                                        1550 BANK OF AMERICA FINANCIAL CENTER
     Findings of Fact and Conclusions of                                      601 WEST RIVERSIDE AVENUE
     Law re: Sale of Receivables Portfolios                                  SPOKANE, WASHINGTON 99201
     Metro\Pleadings.cn                                                        FACSIMILE: (509) 623-1660
                                                                                    (509) 624-4600
     04-00757-FPC11            Doc 14612     Filed 12/18/19    Entered 12/18/19 10:54:15                Pg 6 of 10
 1   foregoing, the Trusts and Purchaser are entitled to the protections of section 363(m) of
 2
     the Bankruptcy Code.
 3
               14.        Exigent circumstances and sound business reasons exist for the sale of the
 4

 5   Portfolio Property pursuant to the Purchase Agreement.                Entry into the Purchase
 6
     Agreement and consummation of the transactions contemplated thereby constitute the
 7
     exercise by the Trusts of sound business judgment, and are in the best interests of the
 8

 9   Trusts and their creditors. The Trusts have articulated good and sufficient business
10   reasons justifying the sale of the Portfolio Property pursuant to section 363 of the
11
     Bankruptcy Code. Such business reasons include, but are not limited to, the fact that:
12

13   (i) the Purchase Price constitutes the highest or best offer for the Portfolio Property;

14   (ii) the Purchase Agreement and the Closing thereof will present the best opportunity to
15
     realize the value of the Trusts on a going concern basis and avoid decline and devaluation
16
     of the Portfolio Property, and (iii) the Purchase Agreement and the Closing thereof will
17

18   ensure an orderly transfer of the assets from the Trusts to Purchaser.
19
               15.        The Trusts have full corporate power and authority to execute the Purchase
20
     Agreement and all other documents contemplated thereby, and the sale of the Portfolio
21

22   Property has been duly and validly authorized by all necessary corporate power and
23   authority necessary to consummate the transactions contemplated by the Purchase
24
     Agreement.           No consents or approvals, other than those expressly set forth in the
25

                                                                     DAVIDSON BACKMAN MEDEIROS
                                                                               ATTORNEYS AT LAW
                                                                         A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 7
                                                                      1550 BANK OF AMERICA FINANCIAL CENTER
     Findings of Fact and Conclusions of                                    601 WEST RIVERSIDE AVENUE
     Law re: Sale of Receivables Portfolios                                SPOKANE, WASHINGTON 99201
     Metro\Pleadings.cn                                                      FACSIMILE: (509) 623-1660
                                                                                  (509) 624-4600
     04-00757-FPC11            Doc 14612    Filed 12/18/19   Entered 12/18/19 10:54:15                Pg 7 of 10
 1   Purchase Agreement (which includes entry of the Sale Order), are required for the Trusts
 2
     to consummate such transactions.
 3
               16.        The consideration to be realized by the Trusts pursuant to the Purchase
 4

 5   Agreement is fair and constitutes reasonably equivalent value for the Portfolio Property
 6
     proposed to be sold thereunder.            The Purchase Price is fair and reasonable and is
 7
     sufficient value for the Portfolio Property.
 8

 9             WHEREFORE, having entered the foregoing Findings of Fact, the Court hereby
10   makes the Conclusions of Law set forth hereafter. To the extent any of the following
11
     conclusions of law constitute findings of fact, they are adopted as such.
12

13             1.         All requirements of section 363(b) of the Bankruptcy Code and any other

14   applicable law relating to the sale of the Portfolio Property have been satisfied.
15
               2.         The transaction reflected in the Purchase Agreement represents the highest
16
     or best offer received by the Trusts for the Portfolio Property. The Trusts have been
17

18   authorized under section 363 of the Bankruptcy Code to determine in their business
19
     judgment the highest or best offer, taking into account all relevant factors.                            This
20
     determination was made in good faith, in a fair manner, without the presence of fraud.
21

22             3.         The transactions contemplated by the Purchase Agreement have been
23   bargained for and are undertaken at arm’s length, without collusion, and in good faith as
24
     that term is used in section 363(m) of the Bankruptcy Code. Purchaser and the Trusts
25

                                                                     DAVIDSON BACKMAN MEDEIROS
                                                                               ATTORNEYS AT LAW
                                                                         A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 8
                                                                      1550 BANK OF AMERICA FINANCIAL CENTER
     Findings of Fact and Conclusions of                                    601 WEST RIVERSIDE AVENUE
     Law re: Sale of Receivables Portfolios                                SPOKANE, WASHINGTON 99201
     Metro\Pleadings.cn                                                      FACSIMILE: (509) 623-1660
                                                                                  (509) 624-4600
     04-00757-FPC11            Doc 14612    Filed 12/18/19   Entered 12/18/19 10:54:15                Pg 8 of 10
 1   have not engaged in any conduct that would cause or permit the Purchase Agreement to
 2
     be avoided pursuant to section 363(n) of the Bankruptcy Code. In the absence of a stay
 3
     pending appeal, if Purchaser consummates the Purchase Agreement at any time after
 4

 5   entry of the Sale Order, Purchaser shall be entitled to the protections of section 363(m) of
 6
     the Bankruptcy Code if the Sale Order or any authorization contained therein is reversed
 7
     or modified on appeal.
 8

 9             4.         The transfer of the Portfolio Property: (a) represents or will represent a
10   legal, valid, and effective transfer of the Portfolio Property; (b) vests or will vest
11
     Purchaser with all right, title, and interest (including common law right) of the Trusts in
12

13   and to the Portfolio Property; and (c) constitutes a transfer for reasonably equivalent

14   value and fair consideration under the Bankruptcy Code and applicable state law
15
     fraudulent conveyance or fraudulent transfer laws.
16
               5.         The transactions contemplated by the Purchase Agreement are determined
17

18   to be in furtherance of the Plan and the Trust Agreements in that the net proceeds of the
19
     sale of the Portfolio Property are essential and required to continue to fund the Plan for
20
     the Trusts, and therefore, the transfer of the Portfolio Property to Purchaser and the
21

22   related transactions are exempt under section 1146(c) of the Bankruptcy Code from any
23   stamp or similar tax in all necessary jurisdictions related to the sale and transfer of the
24
     Portfolio Property to Purchaser.
25

                                                                     DAVIDSON BACKMAN MEDEIROS
                                                                               ATTORNEYS AT LAW
                                                                         A PROFESSIONAL LIMITED LIABILITY COMPANY
     Page 9
                                                                      1550 BANK OF AMERICA FINANCIAL CENTER
     Findings of Fact and Conclusions of                                    601 WEST RIVERSIDE AVENUE
     Law re: Sale of Receivables Portfolios                                SPOKANE, WASHINGTON 99201
     Metro\Pleadings.cn                                                      FACSIMILE: (509) 623-1660
                                                                                  (509) 624-4600
     04-00757-FPC11            Doc 14612    Filed 12/18/19   Entered 12/18/19 10:54:15                Pg 9 of 10
 1              6.         All provisions of the Sale Order are nonseverable and mutually dependent.
 2
                                                /// End of Order ///
 3
      Presented by:
 4

 5    DAVIDSON BACKMAN MEDEIROS PLLC
 6
       /s/ Barry W. Davidson
 7    Barry W. Davidson, WSBA No. 07908
      Attorney for Metropolitan Mortgage & Securities
 8
       Co., Inc. and the Metropolitan Creditors’ Trust
 9    1550 Bank of America Financial Center
      601 West Riverside Avenue
10    Spokane, Washington 99201
11    Telephone: (509) 624-4600

12

13    ELSAESSER ANDERSON, CHARTERED

14      /s/ J. Ford Elsaesser
15
      J. Ford Elsaesser, ISBA No. 02205
      Attorney for Summit Securities, Inc. and the
16      Summit Creditors’ Trust
      414 Church Street, Suite 201
17
      Sandpoint, Idaho 83864
18    Telephone: (208) 263-8517
19

20

21

22

23

24

25

                                                                       DAVIDSON BACKMAN MEDEIROS
                                                                                ATTORNEYS AT LAW
                                                                          A PROFESSIONAL LIMITED LIABILITY COMPANY
      Page 10
                                                                       1550 BANK OF AMERICA FINANCIAL CENTER
      Findings of Fact and Conclusions of                                    601 WEST RIVERSIDE AVENUE
      Law re: Sale of Receivables Portfolios                                SPOKANE, WASHINGTON 99201
      Metro\Pleadings.cn                                                      FACSIMILE: (509) 623-1660
                                                                                   (509) 624-4600
     04-00757-FPC11            Doc 14612    Filed 12/18/19    Entered 12/18/19 10:54:15               Pg 10 of 10
